Citation Nr: 1046052	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to September 1997 
and from September 2002 to August 2003.  He has also had other 
unspecified periods of inactive duty for training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2010, the Veteran testified in a personal hearing before 
the undersigned.  A copy of the hearing transcript is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the personal hearing before the undersigned in March 2010, 
the Veteran testified that there were outstanding records of 
treatment for his back disability, specifically from a 
chiropractor.  The undersigned agreed to hold the record open for 
60 days to allow the Veteran time to submit those records.  
However, in a statement submitted that same day, the Veteran 
stated that he would be unable to obtain the records as it would 
require a trip to Mexico.

Under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), the RO is 
required to assist the Veteran in obtaining evidence, including 
records not in the custody of a Federal department or agency.  As 
such, the RO should assist the Veteran in obtaining the Veteran's 
chiropractic records, if any.

In addition, the Veteran submitted additional evidence, with a 
waiver of RO consideration of that evidence, in March 2010.  
Included in those records, are private treatment reports of a 
back injury, which occurred in December 1998.  This, the Veteran 
contends, was his initial back injury.  While the Board notes 
that the Veteran previously stated that his injury occurred 
between 2000 and 2002, during the March 2010 hearing, the Veteran 
amended his previous statement alleging that the injury actually 
took place in December 1998.  Hearing transcript at 7.  Indeed, 
the records produced by the Veteran reflect an injury to his 
back, which occurred in December 1998.

In the June 2007 examination, the examiner stated that he was 
"unable to make an opinion without resorting to mere speculation 
in this case as to service connection or aggravation of [the 
Veteran's] condition, due to the lack of documentation concerning 
his initial injury.  There is no documentation concerning his 
initial injury between 2000 and 2002.  I have no idea what type 
of injury that was, other than what the veteran states and this 
documentation is an important piece of information in the medical 
decision process for this clam."

As the record has been supplemented with additional information, 
specifically, treatment reports of a back injury in December 
1998, the June 2007 examiner should be asked to provide an 
addendum as to the etiology of the Veteran's back disability.  
Indeed, the Board notes that once VA undertakes the effort to 
provide an examination in a service connection claim, it must 
provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

As such, the Board finds that a remand is necessary in order to 
obtain an adequate medical opinion regarding the Veteran's claim 
for service connection for a back disability.

Accordingly, the case is REMANDED for the following action:

1.	After consulting with the Veteran 
regarding the location of such records, 
attempts should be made to obtain the 
Veteran's chiropractic records that are 
relevant to his back disability.  If no 
records are available, a negative 
response should be associated with the 
claims file.

2.	Obtain an addendum from the June 2007 
examiner clarifying his medical opinion 
as to the etiology of the Veteran's back 
disability.  Specifically, the examiner 
is asked to render medical opinions as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's back disability is 
caused or aggravated by the Veteran's 
military service from May 1997 to 
September 1997 or from September 2002 to 
August 2003.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.  In 
particular, the examiner should address 
the documented back injury from December 
1998 and its relationship, if any, to the 
Veteran's current back disability.  If 
the examiner is still unable to render an 
opinion "without resort to 
speculation," the examiner should 
provide a detailed rationale as to why 
such an opinion cannot be provided.  

3.	If the June 2007 examiner is unavailable, 
schedule the Veteran for another VA 
examination of his back.  The claims file 
and a copy of this Remand must be 
provided to the examiner.  In conjunction 
with the examination, the examiner must 
review the claims file and annotate the 
report as to whether he or she reviewed 
the claims file.

The nature and extent of the any 
disability found should be evaluated.

The examiner is asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's back 
disability (if any) is caused or 
aggravated by the Veteran's military 
service from May 1997 to September 1997 
or from September 2002 to August 2003.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.  If 
the examiner is unable to render an 
opinion "without resort to 
speculation," the examiner should 
provide a detailed rationale as to why 
such an opinion cannot be provided.  

In rendering these opinions, the examiner 
should also consider the Veteran's 
statements regarding the incurrence of 
the claimed disability.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
service treatment records to provide a 
negative opinion).

4.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the issues 
on appeal on the basis of the additional 
evidence.  If the determination remains 
unfavorable to the appellant, he should 
be provided with an SSOC that addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


